Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 12, after “(-BN) ,” --- wherein Ci is the charging capacity of the battery immediately after an ith charging cycle, and Ci+N is the charging capacity of the battery immediately after an i+N th charging cycle ---has been inserted.
In claim 7, line 13, after “(-BN) ,” --- wherein Ci is the charging capacity of the battery immediately after an ith charging cycle, and Ci+N is the charging capacity of the battery immediately after an i+N th charging cycle ---has been inserted.
In claim 8, line 16, after “(-BN)” , --- wherein Ci is the charging capacity of the battery immediately after an ith charging cycle, and Ci+N is the charging capacity of the battery immediately after an i+N th charging cycle ---has been inserted.
3.	Authorization for this examiner’s amendment was given in an interview with  Ms. Kim  on  08/29/2022.
4,	Claims 1,3,5-8,10,12-13 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  battery state measuring method that is performed by at least one processor to predict a time point when charging capacity of a battery is to be relatively abruptly reduced, the battery state measuring method comprising: while the battery is being operated, monitoring a change pattern of a first derivative or a second derivative of the charging capacity of the battery in real time with respect to a number of charging cycles of the battery; and predicting that an abrupt reduction in the charging capacity of the battery is imminent based on the change pattern of the first derivative or the second derivative of the charging capacity of the battery, wherein the charging capacity of the battery is defined as Ci+N   = Ci exp( -BN), wherein Ci is the charging capacity of the battery immediately after an ith charging cycle, and Ci+N is the charging capacity of the battery immediately after an i+N th charging cycle , and wherein N is the number of charging cycles of the battery, and B is a fitting parameter defining a rate of reduction in the charging capacity of the battery as recited in claim 1. Claims 3 and 5-6 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose A battery state measuring method that is performed by at least one processor to predict a time point when charging capacity of a battery is to be relatively abruptly reduced, the battery state measuring method comprising: estimating the charging capacity of the battery by monitoring charging and discharging data of the battery; calculating a first derivative of the estimated charging capacity of the battery; calculating a second derivative of the estimated charging capacity of the battery; 3 Appln. No.: 17/018,329while the battery is being operated, monitoring a change pattern of the first derivative and the second derivative of the charging capacity of the battery; and generating a decision indicative of abrupt reduction in the charging capacity of the battery, based on the change pattern of the first derivative and the second derivative of the charging capacity of the battery, wherein the charging capacity of the battery is defined as  Ci+N   = Ci exp( -BN), wherein Ci is the charging capacity of the battery immediately after an ith charging cycle, and Ci+N is the charging capacity of the battery immediately after an i+N th charging cycle, and wherein N is a number of charging cycles of the battery, and p is a fitting parameter defining a rate of reduction in the charging capacity of the battery as recited in claim 7.
The prior art does not disclose a battery management system for predicting a time point when charging capacity of at least one battery is to be relatively abruptly reduced, the battery management system comprising: the at least one battery; and a processor configured to measure a state of the battery, wherein the processor is further configured to: while the at least one battery is being operated, monitor a change pattern of a first derivative or a second derivative of the charging capacity of the at least one battery in real time with respect to a number of charging cycles of the at least one battery; and predict that an abrupt reduction in the charging capacity of the at least one battery is imminent based on the change pattern of the first derivative or the second derivative of the charging capacity of the at least one battery, 4Appln. No.: 17/018,329wherein the charging capacity of the at least one battery is defined as   Ci+N   = Ci exp( -BN), wherein Ci is the charging capacity of the battery immediately after an ith charging cycle, and Ci+N is the charging capacity of the battery immediately after an i+N th charging cycle and  wherein N is the number of charging cycles of the at least one battery and p is a fitting parameter defining a rate of reduction in the charging capacity of the at least one battery as recited in claim 8, Claims 10 and 12-13 depend from allowed claim 8, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Tashima (pat# 9.915,705) discloses Battery Control Device And Battery Charge Capacity Diagnosis Method.
Shin (pat# 8,483,983) discloses  Information Processing Apparatus And Battery Degradation Detection Method.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867